United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60978
                          Summary Calendar


TAWUYA KAPISAUANHU,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A96 282 062
                        --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Tawuya Kapisauanhu, a native and citizen of Zimbabwe, has

petitioned for review of an order of the Board of Immigration

Appeals (BIA) affirming the immigration judge’s (IJ) decision

denying her application for asylum, for withholding of removal,

and for relief under the Convention Against Torture (CAT).

     Kapisauanhu contends that her application for asylum

application was wrongly denied as untimely.    This court lacks

jurisdiction to review this claim.    See 8 U.S.C. § 1158(a)(3);



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60978
                                 -2-

Zhu v. Ashcroft, 382 F.3d 521, 527 (5th Cir. 2005).     Accordingly,

this portion of the petition for review is DISMISSED.

     With respect to the denial of withholding of removal,

Kapisauanhu has failed to show that the record compels reversal

of the finding of the BIA and IJ that she failed to give credible

testimony that she is entitled to withholding of removal.     Chun

v. INS, 40 F.3d 76, 78 (5th Cir. 1994); Mikhael v. INS, 115 F.3d

299, 302 (5th Cir. 1997).    With respect to the denial of relief

under the CAT, Kapisauanhu has abandoned any challenge to the

denial of that relief.    See Rodriguez v. INS, 9 F.3d 408, 414

n.15 (5th Cir. 1993).    The remainder of the petition seeking

review of the BIA’s affirmance of the IJ’s denial of the

application for withholding of removal and relief under the CAT

is DENIED.